Citation Nr: 1637867	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-30 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985; from January 1988 to March 1996; and from March 2003 to May 2003.  He also has additional service with a reserve component.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2015, the Board denied the claim for entitlement to service connection for bilateral plantar fasciitis.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In an April 2016 memorandum decision, the Court vacated the portion of the January 2015 Board decision denying service connection for plantar fasciitis and remanded the claim back to the Board for further appellate action. 

The Board's January 2015 decision also remanded several other claims to the agency of original jurisdiction (AOJ) for further development.  The Veteran's claims for increased initial ratings for a low back disability, cervical spine disability, and gastroesophageal reflux disease (GERD) were remanded to obtain additional records of VA and private medical treatment and to provide VA examinations.  Additionally, several service connection claims were remanded for the issuance of a statement of the case (SOC) in response to the Veteran's disagreement with a March 2014 rating decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The record before the Board establishes that the AOJ is still actively developing these claims and they are not properly before the Board at this time.  Accordingly, this decision only addresses the claim for entitlement to service connection for plantar fasciitis remanded by the Court in April 2016. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to comply with the Court's April 2016 memorandum decision.  Specifically, the Veteran should be provided a VA examination to determine whether his bilateral plantar fasciitis is etiologically related to several instances of foot trauma documented in the service treatment records.  

The Board also finds that the Veteran should be contacted and asked to clarify whether he wishes to appear at a hearing before the Board.  The record currently contains two substantive appeals ("VA Form 9") pertaining to the appeal for entitlement to service connection for bilateral plantar fasciitis.  Both documents are dated November 2, 2011.  In one Form 9, the Veteran indicates that he does not wish to appear at a hearing before the Board; however, on the second Form 9, (associated with the electronic claims file) the Veteran expresses a desire to appear at a hearing before the Board at the RO, either in person or by videoconference.   No further mention is made of the hearing request by the Veteran or VA, and the Board finds that clarification is required.  To the extent 38 C.F.R. § 19.9(d) (2015) provides that clarification of hearing requests are exempt from remand, the Board notes that this case already requires a remand to provide a VA examination.  Clarifying the Veteran's hearing request at the Board would result in needless delay and the Veteran is better served by clarification of his hearing request through the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he clarify whether he desires a hearing before the Board at the local VA office (by videoconference or an in-person Travel Board) addressing the issue of entitlement to service connection for plantar fasciitis.

2.  If the Veteran still wishes to appear at a hearing before the Board, schedule a hearing before a Veterans Law Judge of the Board following the usual procedures.  The Veteran must receive notice of the hearing at his current address of record. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bilateral plantar fasciitis.  The claims file must be made available to and reviewed by the examiner.

All tests and studies deemed necessary by the examiner should be performed.  Based on a physical examination and review of the claims file, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present plantar fasciitis is caused by service, to include the Veteran's August 1989, August 1994, and October 1994 treatment for foot injuries.  A complete rationale (i.e. basis) must be provided for all expressed opinions.  

4.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




